Case 1:20-cv-01238-ENV-SJB Document 1 Filed 03/06/20 Page 1 of 7 PageID #: 1




IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

JAMES O'REILLY,                                                      Civil Action No.: 1-20-cv-1238
                                                       Plaintiff,
                           -against-

GENERAL MOTORS LLC, GENERAL MOTORS
HOLDING CORPORATION, GENERAL MOTORS
OVERSEAS DISTRIBUTION LLC, GENERAL MOTORS
INVESTMENT MANAGEMENT CORPORATION,
GENERAL MOTORS TREASURY CENTER, LLC,
BROOKLYN AC-DELCO, INC., and ACDELCO,

                                                    Defendants.



                       NOTICE OF AND PETITION FOR REMOVAL

      TO THE HONORAL CHIEF JUDGE AND JUDGED OF THE UNITED STATES
          DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332,1441 and 1446, defendant,

General Motors LLC (“GM LLC”), hereby files this Notice of and Petition for Removal and

removes to this Court from the state-court action described in Paragraph 1 below and filed by

Plaintiff James O’Reilly, and in support thereof avers as follows:

                                           Introduction

         1.    The above-captioned action was commenced against GM LLC on or about

January 30, 2020, in the Supreme Court of the State of New York, County of Queens. A true and

correct copy of the Complaint and Summons is attached as Exhibit “A.”

         2.    The Summons and Complaint were received on February 7, 2020, by GM LLC at

a facility in Michigan not authorized to receive service.




{V0650892.1}
Case 1:20-cv-01238-ENV-SJB Document 1 Filed 03/06/20 Page 2 of 7 PageID #: 2




         3.    Nonetheless, this Notice of Removal is filed within 30 days after GM LLC received

the Summons and Complaint, pursuant to 28 U.S.C. § 1446(b).

         4.    No further proceedings have been had in the Supreme Court of the State of New

York, County of Queens, in connection with the above-captioned action.

         5.    The above-captioned action is a civil action alleging product liability allegations

against the defendants.

         6.    Specifically, Plaintiff alleges that on or about March 18, 2019, while moving a

battery, he was caused to be injured, “without proper warning, due to the hazardous, dangerous

and negligent manufacture, design and maintenance of the (sic) product known by the name of

‘AC Delco battery.’” See Ex. A, at ¶116.

         7.    Plaintiff claims “defendants violated implied and express warranties of

merchantability, are liable under strict products liability, and defendants were also negligent and

reckless in the improper manufacture, design, maintenance, operation and distribution” of the AC

Delco Battery. Id., at ¶117.

                     Facts Supporting Removal - Diversity of Citizenship

         8.    Plaintiff is a citizen of the State of New York. See Ex. A, at ¶ 1.

         9.    General Motors LLC is a Limited Liability Company organized and existing

under the laws of Delaware, with its principal place of business in Wayne County, Michigan. See

¶ 5 of the Affidavit of Rick Hansen, sworn to March 6, 2020 (“Hansen Aff.”), attached as

Exhibit “B.”

         10.   General Motors Holdings LLC holds 100% of the ownership interest in General

Motors LLC.




{V0650892.1}                                   -2-
Case 1:20-cv-01238-ENV-SJB Document 1 Filed 03/06/20 Page 3 of 7 PageID #: 3




         11.   General Motors Holdings LLC is a Delaware Limited Liability Company with its

principal place of business located in Michigan.

         12.   “General Motors Holding Corporation” is now an unknown legal entity. See ¶ 4 of

Hansen Aff.

         13.   General Motors Company holds 100% of the ownership interest in General

Motors Holdings LLC.

         14.   General Motors Company is a corporation organized and existing under the laws

of Delaware, with its principal place of business located in Michigan. General Motors Company

is a holding company that has no automotive business operations and does not design,

manufacture, or sell automobiles. See ¶ 3 of Hansen Aff.

         15.   Neither “AC Delco” nor “Brooklyn AC-Delco” are legal entities. They fall under

the umbrella of General Motors LLC. See ¶ 6 of Hansen Aff.

         16.   General Motors Overseas Distribution LLC is a Delaware Limited Liability

Company with its principal place of business located in Wayne County, Michigan, and not

involved in the business of designing, manufacturing or distributing automotive components such

as AC Delco batteries. See ¶ 7 of Hansen Aff.

         17.   General Motors Treasury Center, LLC is a Delaware Limited Liability

Company with its principal place of business located in Wayne County, Michigan, and not

involved in the business of designing, manufacturing or distributing automotive components such

as AC Delco batteries. See ¶ 9 of Hansen Aff.

         18.   For purposes of removal the citizenship of defendants sued under fictitious names

shall be disregarded. 28 U.S.C.S. § 1441(b)(1).




{V0650892.1}                                    -3-
Case 1:20-cv-01238-ENV-SJB Document 1 Filed 03/06/20 Page 4 of 7 PageID #: 4




         19.       Therefore, the diverse defendants are not citizens of the same state as plaintiff, and

this matter involves “citizens of different States.” See 28 U.S.C. § 1441(b).

         20.       Upon information and belief, no defendant objects to the removal of this matter.

                 The Fraudulent Joinder of General Motors Investment Corporation

         21.       The fraudulent joinder doctrine is premised on “[i]t has long been ‘established that

the ‘citizens’ upon whose diversity a plaintiff grounds jurisdiction must be real and substantial

parties to the controversy.’” Thus, ‘a federal court must disregard nominal or formal parties and

rest jurisdiction only upon the citizenship of real parties to the controversy.’” St. Paul Fire and

Marine Insurance Company v. Universal Builders Supply, 409 F. 3d 73, 80 (2d Cir. 2005)

(citations omitted).

         22.       To establish fraudulent joinder, a defendant must demonstrate by clear and

convincing evidence “[t]here is no possibility, based on the pleadings, that a plaintiff can state a

cause of action against the nondiverse defendant in state court.” Pampillonia v. RJRNabisco, Inc.,

138 F. 3d 459,461 (2d Cir. 1998); see also Segal v. Firtash, No. 13-CV-7818 (RJS), 2014 WL

4470426, at *3 (S.D.N.Y. Sept. 9, 2014) (“The doctrine of fraudulent joinder prevents a plaintiff

from ‘defeat[ing] a federal court’s diversity jurisdiction and a defendant’s right of removal by

merely joining as defendants parties with no real connection with the controversy.’ If a removing

defendant can prove that the non-diverse party was fraudulently joined, the federal court will retain

jurisdiction over the removed action so long as ‘the requirements of jurisdiction are otherwise

met.’ Although the doctrine is generally invoked in cases in which plaintiffs join non-diverse

parties as defendants, courts have also applied it in cases in which non-diverse parties join as

plaintiffs.”).




{V0650892.1}                                        -4-
Case 1:20-cv-01238-ENV-SJB Document 1 Filed 03/06/20 Page 5 of 7 PageID #: 5




         23.   A plaintiff cannot avoid jurisdiction by pleading a bare-bones complaint, as “the

court may look outside the pleadings to determine whether to apply the fraudulent joinder

doctrine.” CMS Volkswagen Holdings, LLC v. Volkswagen Group of America, Inc., No. 13-CV-

03929 (NSR), 2013 WL 6409487, at *4 (S.D.N.Y. Dec. 6, 2013).

         24.   General Motors Investment Management Corporation (“GMIMC”) is a

Delaware corporation with its principal place of business located in New York, New York.

         25.   GMIMC is an investment manager that manages the pension assets of certain

General Motors employee benefit plans. See ¶ 8 of Hansen Aff.

         26.   GMIMC is not involved in the business of designing, manufacturing or distributing

automotive components, such as AC Delco batteries. Id.

         27.   GMIMC was fraudulently joined. There is no possibility of recovery against

GMIMC and its presence should be disregarded. See Joseph v. Yenkin Majestic Paint Corp., 261

A.D.2d 512, 512, 690 N.Y.S.2d 611 (2d Dep't 1999) (“Liability may not be imposed for breach of

warranty or strict products liability upon a party that is outside the manufacture, selling, or

distribution chain.”).

                                     Amount in Controversy

         28.   Plaintiff alleges “that solely as a result of the [subject incident he] was caused to

sustained severe and permanent personal injuries.” See Ex. A, at ¶134.

         29.   Plaintiff alleges that “as a result of the foregoing, [he] was rendered sick, sore, lame

and disabled, was seriously and permanently injured, has suffered injuries both internal and

external, pain and mental anguish, was compelled to seek care and attention and, upon information

and belief, will in the future (sic) compelled to seek case (sic) and attention; sustained property




{V0650892.1}                                    -5-
Case 1:20-cv-01238-ENV-SJB Document 1 Filed 03/06/20 Page 6 of 7 PageID #: 6




damage; was prevented from following his usual vocation and/or avocation; and was otherwise

injured and damaged.” Id., at ¶135.

         30.   Based upon the allegations of Plaintiff’s Complaint, the amount in controversy

between Plaintiffs and Defendants exceeds the sum of $75.000.00 (Seventy-Five Thousand

Dollars), exclusive of interest and costs. The amount in controversy burden has been met when

“it appears to a ‘reasonable probability’ that the claim is in excess of statutory jurisdictional

amount.” Sec. Plans, Inc. v. CUNA Mut. Ins. Soc’y, 769 F.3d 807, 814 n.5 (2d Cir. 2014). See

Noguera v. Bedard, No. 11-CV-4893, 2011 WL 5117598, at *3 (E.D.N.Y. Oct. 26, 2011).

         31.   Given the injuries and allegations involved, plaintiff’s claims therefore exceed the

amount in controversy of seventy-five thousand dollars ($75,000.00), exclusive of interests and

costs, and thus satisfies the threshold for federal diversity jurisdiction. 28 U.S.C. § 1332(a) and §

1441(a).

                                        Removal is Proper

         32.   This Court has original jurisdiction over this action under the provisions of 28

U.S.C. § 1322, in that the matter in controversy exceeds the sum or value of $75,000.00, exclusive

of interest and costs, and is between citizens of different states for diversity purposes. The above-

captioned action may, therefore, be removed pursuant to 28 U.S.C. § 1441(a).

         33.   Venue in the Eastern District of New York is proper under 28 U.S.C. § 1441(a)

because this Court is the United States District Court for the district and division corresponding to

the place where the state-court action is pending.

         34.   Pursuant to 28 U.S.C. § 1446(d), written notice of the removal of this action is being

given simultaneously to Plaintiff’s counsel, and a Notice of Filing of Notice of Removal is being




{V0650892.1}                                    -6-
Case 1:20-cv-01238-ENV-SJB Document 1 Filed 03/06/20 Page 7 of 7 PageID #: 7




filed with the Supreme Court of the State of New York, County of Queens. A true and correct copy

of that Notice is attached hereto as Exhibit “C.”

         35.   Pursuant to 28 U.S.C. §1446(a), all process, pleadings and orders are attached

hereto as exhibits.

         WHEREFORE, Defendant, General Motors LLC, prays for removal of the above-

captioned action from the Supreme Court of the State of New York, County of Queens, to the

United States District Court for the Eastern District of New York.


Dated: White Plains, New York
       March 6, 2020

                                          Respectfully Submitted,

                                             s/
                                          Steven R. Kramer, Esq.
                                          ECKERT SEAMANS CHERIN & MELLOTT, LLC
                                          Attorneys for Defendant
                                          GENERAL MOTORS LLC
                                          10 Bank Street, Suite 700
                                          White Plains, NY 10606
                                          (914) 949-2909
                                          Fax: (914) 949-5424
                                          skramer@eckertseamans.com




{V0650892.1}                                   -7-
